DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forbes US 2012/0024239.	
Regarding claim 1, Forbes discloses an animal harness comprising: a dorsal portion (100) for fitting on a dorsal side of an animal; a ventral portion (200) for fitting on a ventral side of the animal; and a first attachment member (Forbes, ¶0062) for removably attaching the dorsal portion to the ventral portion.
Regarding claim 2, Forbes further discloses the dorsal portion and the ventral portion are portions of a single harness member (Forbes, Figure 1).
Regarding claim 3, Forbes further discloses the single harness member has a front opening for passing the head of the animal therethrough (Forbes, Figure 2).
Regarding claim 4, Forbes further discloses the first attachment member being a buckle (Forbes, Figure 2, ¶0062).
Regarding claim 5, Forbes further discloses the dorsal portion includes a hook (116) for removably attaching a leash to the dorsal portion.
Regarding claim 7, Forbes further discloses the dorsal portion and the ventral portion form a front opening for passing the head of the animal therethrough (Forbes, Figure 2).
Regarding claim 8, Forbes further discloses the dorsal portion and the ventral portion form a side opening for passing a leg of the animal therethrough (Forbes, Figure 1).
Regarding claim 9, Forbes further discloses at least one of the dorsal portion and the ventral portion includes a second attachment member (117) for removably attaching an item to the animal harness.
Regarding claim 10, Forbes discloses n animal harness comprising: a dorsal portion (100) for fitting on a dorsal side of an animal; a ventral portion (200) for fitting on a ventral side of the animal; and a first attachment member (116) on at least one of the dorsal portion and the ventral portion for removably attaching an item to the animal harness.
Regarding claim 11, Forbes further discloses the dorsal portion and the ventral portion are portions of a single harness member (Forbes, Figure 1).
Regarding claim 12, Forbes further discloses the single harness member has a front opening for passing the head of the animal therethrough (Forbes, Figure 2).
Regarding claim 13, Forbes further discloses a second attachment member for removably attaching the dorsal portion to the ventral portion (Forbes, ¶0062).
Regarding claim 14, Forbes further discloses the second attachment member being a buckle (Forbes, Figure 2).
Regarding claim 15, Forbes further discloses the dorsal portion includes a hook (117) for removably attaching a leash to the dorsal portion.
Regarding claim 17, Forbes further discloses the dorsal portion and the ventral portion form a front opening for passing the head of the animal therethrough (Forbes, Figure 2).
Regarding claim 18, Forbes further discloses the dorsal portion and the ventral portion form a side opening for passing a leg of the animal therethrough (Forbes, Figure 1).
Regarding claim 19, Forbes further discloses the first attachment member being a hook (Forbes, Figure 4).
Regarding claim 20, Forbes discloses a method comprising: 17Atty. Doc. No. 471POO1NP1-USpositioning a dorsal portion (100) adjacent to a ventral portion (200) to form an animal harness having an opening (Forbes, Figure 2); passing a portion of an animal through the opening (Forbes, Figure 1); removably attaching the dorsal portion to the ventral portion using a first attachment member (Forbes, ¶0062); and removably attaching an item to the animal harness using a second attachment member (116). Given the device the method is inherently performed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes US 2012/0024239 in view of Sutter US 8,100,090.
Regarding claims 6 and 16, Forbes discloses the devices of claims 1 and 10 but does not disclose the dorsal portion including a name tag. Sutter teaches a dorsal portion including a name tag (24). It would have been obvious to one of ordinary skill in the art at the time of the invention 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642